Appeal by members of the Board of Police Commissioners of the Port Washington Police District from an order granting respondent’s motion to dismiss the first separate and distinct defense interposed in the answer to proceedings instituted by respondent under article 78 of the Civil Practice Act on the ground that said defense is insufficient in law. Appeal dismissed, without costs. The -question presented is academic in view of the determination in Matter of Webber v. Timney (ante, p. 898, decided herewith). Lewis, P. J., Hagarty, Carswell, Johnston and Nolan, JJ., concur.